DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interference
MPEP 2301.03 Interfering subject matter 37 C.F.R. 41.203
 (a) Interfering subject matter. An interference exists if the subject matter of a claim of one party would, if prior art, have anticipated or rendered obvious the subject matter of a claim of the opposing party and vice versa.

While no interference has been requested, in reviewing Rathod PN 10,990,265 having priority to August 1, 2013 it has been found that the Patented claims state:
A method for information processing, comprising:
a) executing, by processing circuitry of a terminal device, a first application program in an operating system, the execution of the first application program providing a running environment for other application programs;
b) executing, by the processing circuitry, a second application program in the running environment that is provided by the execution of the first application program, the execution of the second application program starting a program logic process and a first presentation process corresponding to a first view interface of the second application program, and the program logic process and the first presentation process respectively interfacing with the running environment that is provided by the execution of the first application program;  
c) transferring, by the processing circuitry and via the running environment that is provided by the execution of the first application program, initial first interface data of the first view interface from the program logic process that generates the initial first interface data based on first program logic code of the first view interface to the first presentation process, wherein further comprising:
transferring, by the processing circuitry and via the running environment that is provided by the execution of the first application program, updated data for a portion of the first view interface from the program logic process to the first presentation process;  
d) rendering, by the processing circuitry and in the first presentation process, the first view interface according to the initial first interface data of the first view interface, wherein further comprising:
re-rendering, by the processing circuitry and in the first presentation process, the portion of the first view interface according to the updated data for the portion of the first view interface;  and 


 The independent claim of the current application having priority to December 05, 2016 states:
A method for information processing, comprising:
executing, by processing circuitry of a terminal device, a first application program in an operating system, the execution of the first application program providing a running environment for other application programs;
executing, by the processing circuitry, a second application program in the running environment that is provided by the execution of the first application program, the execution of the second application program starting a logic process and a first view process corresponding to a first view page of the second application program, and the logic process and the first view process respectively interfacing with the running environment that is provided by the execution of the first application program;
transferring, by the processing circuitry and via the running environment that is provided by the execution of the first application program, initial first page data of the first view page from the logic process that generates the initial first page data based on first logic code of the first view page to the first view process;
rendering, by the processing circuitry and in the first view process, the first view page according to the initial first page data of the first view page;
feeding back, by the processing circuitry and via the running environment that is provided by the execution of the first application program, a completion notification from the first view process to the logic process:
transferring, by the processing circuitry and via the running environment that is provided by the execution of the first application program, updated data for a portion of the first view page from the logic process to the first view process: and 
re-rendering, by the processing circuitry and in the first view process, the portion of the first view page according to the updated data for the portion of the first view page.
.
These claims to different inventive entities claim identical subject matter thus a potential interference exists.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rathod PN 10,990,265.
In regards to claim 1:  Rathod teaches a method for information processing, comprising:
executing, by processing circuitry of a terminal device, a first application program in an operating system, the execution of the first application program providing a running environment for other application programs (Stanza a of claim 1);
executing, by the processing circuitry, a second application program in the running environment that is provided by the execution of the first application program, the execution of the second application program starting a logic process and a first view process corresponding to a first view page of the second application program, and the logic process and the first view process respectively interfacing with the running environment that is provided by the execution of the first application program (Stanza b of claim 1);
transferring, by the processing circuitry and via the running environment that is provided by the execution of the first application program, initial first page data of the first view page from the logic process that generates the initial first page data based on first logic code of the first view page to the first view process (first half of Stanza c of claim 1);
rendering, by the processing circuitry and in the first view process, the first view page according to the initial first page data of the first view page (first half of Stanza d of claim 1);
feeding back, by the processing circuitry and via the running environment that is provided by the execution of the first application program, a completion notification from the first view process to the logic process (Stanza e of Claim 1):

re-rendering, by the processing circuitry and in the first view process, the portion of the first view page according to the updated data for the portion of the first view page (second half of Stanza d of claim 1).
In regards to claim 3:  Rathod teaches these limitation see claim 2.
In regards to claim 4:  Rathod teaches these limitation see claim 3.
In regards to claim 5:  Rathod teaches these limitation see claim 4,
In regards to claim 6:  Rathod teaches these limitation see claim 5.
In regards to claim 7:  Rathod teaches these limitation see claim 6.
In regards to claim 8:  Rathod teaches these limitation see claim 7.
In regards to claim 9:  Rathod teaches these limitation see claim 8.
In regards to claim 10:  Rathod teaches these limitation see claim 9.
In regards to claim 11:  Rathod teaches these limitation see claim 10.
In regards to claim 13:  Rathod teaches these limitation see claim 11.
In regards to claim 14:  Rathod teaches these limitation see claim 12.
In regards to claim 15:  Rathod teaches these limitation see claim 13.
In regards to claim 16:  Rathod teaches these limitation see claim 14.
In regards to claim 17:  Rathod teaches these limitation see claim 15.
In regards to claim 18:  Rathod teaches these limitation see claim 16.
In regards to claim 19:  Rathod teaches these limitation see claim 17.
In regards to claim 20:  Rathod teaches these limitation see claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandman Jr. PN 2013/0042201.
In regards to claim 1:  Sandman, Jr. et al teaches executing a first application/host application such as a web browser 210 figure 2 (Para [0018]) providing a runtime environment (Para [0016]) executing a second application (client application Para [0018]) in the web browser and displaying the page (Para [0016]) transferring (since the client application determines what to display and the host application displays it the transfer is implied.) the page data to the browser to display "the host application displays the page" (Para [0018]) rendering the first view of the first page the web page displays (Para [0016]). Sandman Jr. et al teaches multiple different  display requests (Para [0026]) "resizing request" this is a change thus an update.
 While Sandman Jr. et al displays the page information and the client generates a request to display the information (Para [0041]), Sandman Jr. et al doesn't actually state that the request is provided a completion indication. Official notice is taken that a completion/done/finished indication to requests are so common as to be almost ubiquitous.  It would have been obvious to a person of ordinary skill in the art to return a done indication to the request because this is a standard way of indicating completion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple references are cited that teach a web browser/client application interface providing a running/runtime environment including an application/script running on the web browser/interface such as a flash player game the flash player game/script rendering on the web page and updating the page based upon the user inputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187